Citation Nr: 1421306	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from a February 2002 Department of Veterans Affairs (VA) colonoscopy.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth A. Lavan, Attorney.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1971.

This appeal is before the Board of Veterans' Appeals  (Board) from an April 2009 rating decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2013, the Veteran testified before a Veterans Law Judge.  A February 2014 letter from the Board notified the Veteran that the VLJ who conducted his 2013 Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his response received in March 2014, the Veteran indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a February 2013 Board hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


The claim to reopen is decided below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO denied service connection for a psychiatric disorder (characterized as dysthymia) on the basis that there was no evidence that the Veteran had an acquired psychiatric disorder that had its onset in service or was otherwise etiologically related to his active service. 

2.  Evidence submitted since the RO's March 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.  

In a March 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disability (characterized as dysthymia), stating that there was no indication that any acquired psychiatric disorder was diagnosed during his period of active service, and the evidence of record did not demonstrate a connection between his current psychiatric diagnosis and his military service, to include a personality disorder diagnosed in service.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within one year of this decision. See 38 C.F.R. § 3.156(b).  Thus, the decision became final one year later.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the March 2002 rating decision included service treatment records, which note that the Veteran underwent a neuropsychiatric evaluation in March 1971 due to symptoms including depression, anxiety, insomnia and nervousness.  The diagnosis was situational reaction.  An April 1971 Medical Board Report concluded that the Veteran had a long-standing personality disorder (inadequate personality) such that discharge was recommended.  The record also included an October 2000 statement from Dr. SW who essentially opined that the Veteran's current anxiety and dysthymia were related to service; he did not indicate that he reviewed the claims file.  In addition, the record included a July 2001 VA examination report wherein the examiner notes that he reviewed the claims file before concluding that the Veteran's current mood disorder was not related to service and his current personality disorder was established in service.

Regarding the instant claim to reopen, evidence received subsequent to the March 2002 rating decision includes testimony from his brother, who stated described the Veteran as experiencing an "episode" shortly after his service discharge that resulted in a psychiatric evaluation and hospitalization.  He also explained that the "psychiatric" symptoms that the Veteran had demonstrated proximate to discharge had persisted to the present day.  The statements are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This evidence is new since the prior final denial.  Moreover, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been received; to this extent, the appeal is granted.


REMAND

Service Connection for Acquired Psychiatric Disability

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given his complaints of depression, anxiety, insomnia and nervousness in service, along with the symptoms that were described shortly after discharge, the Veteran should be scheduled for a VA examination to determine whether his claimed psychiatric disorder is related to his military service.  Prior to the examinations, all outstanding, pertinent VA and private treatment records should be obtained. 

Further, while on Remand, the Veteran must be sent the appropriate VCAA notice letter for this service connection claim.

1151

The Veteran contends, in essence, that his colon was perforated, leading to subsequent problems, including a hernia, because a February 2002 colonoscopy was performed incorrectly by VA.  

The record does not show that copies of the Veteran's complete VA medical records, including all handwritten reports and signed consent documents for the February 2002 colonoscopy and subsequent February 2002 emergency treatment were sought.  VA records are considered part of the record on appeal since they are within VA's constructive possession, and such records may have bearing on the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the 1151 and service connection claims.  The outcome of his appeal on both issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter for the issue of entitlement to service connection for an acquired psychiatric disorder. 

2.  Obtain and associate with the claims file any outstanding records pertaining to the Veteran's psychiatric treatment.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Arrange for the Veteran to be examined to determine the nature and etiology of his diagnosed psychiatric disorder.  The claims file must be made available to the examiner for review.  Following an interview, examination, and complete review of the file, to include the statements made by the Veteran and his brother during the February 2013 Board hearing, the examiner should: 

a. Identify/diagnose any psychiatric disability that has existed during the appeal period.

b. For each diagnosed psychiatric disability, opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's psychiatric disorder is are causally related to event(s) in service, to include the psychiatric complaints noted therein.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5  Obtain and associate with the claims file all complete consent forms signed or acknowledged by the Veteran pertaining to the February 2002 colonoscopy at the Philadelphia VA Medical Center and all treatment records pertaining directly to that procedure.

All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until it is reasonably certain that they are unavailable or that further efforts to obtain them would be futile.

6.  Then, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to compensation benefits under 38 U.S.C.A. § 1151 and entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


